Citation Nr: 1011232	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 1980 to November 1980.  Upon separation from the Army 
National Guard in May 1989, he was noted to have nine years 
of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

A bilateral knee disability was not manifest in service and 
is unrelated to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in March 2004 discussed the evidence necessary 
to establish service connection.  The appellant was told that 
VA was having difficulty locating his military records and 
that he should provide additional information to assist in 
the procurement of those records.  

In May 2004 the appellant was asked to submit a certified 
copy of any discharge papers for all periods of service.  

In a July 2006 letter the evidence of record was discussed 
and the appellant was told how VA would assist him in 
obtaining additional relevant evidence.  This letter also 
discussed the manner in which VA determines disability 
ratings and effective dates.

Except as discussed below, the content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Therefore, the record reflects 
that she was provided with a meaningful opportunity during 
the pendency of his appeal such that the preadjudicatory 
notice error did not affect the essential fairness of the 
adjudication now on appeal.

With respect to VA's duty to assist, a VA examination has 
been conducted, and the Board finds that the examination was 
adequate in that it was performed by a neutral, skilled 
provider who accurately recited the appellant's history and 
discussed the rationale underlying his opinion.  Both private 
and VA treatment records have been associated with the 
record.  The Appellant has not otherwise identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the appellant has 
not alleged that his claimed bilateral knee disability is the 
result of participation in combat.  Accordingly, the combat 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish status as a "veteran" based upon a period of 
active duty for ACDUTRA, a claimant must establish that she 
was disabled from a disease or injury incurred or aggravated 
in line of duty during that period of ACDUTRA.  See 38 C.F.R. 
§ 3.1(a), (d) (2009); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service does not obviate the 
need to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2) (West 2002); (24); 38 
C.F.R. § 3.6(a) (2009).

To establish a right to compensation for a present 
disability, a claimant must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records include an August 1984 individual 
sick slip noting complaints of knee pain.  A report of 
medical history dated in February 1985, indicating the 
Appellant's denial of trick or locked knee.  At that time, 
physical examination revealed normal lower extremities and 
other musculoskeletal.  An individual sick slip dated in 
August 1985 reflects knee complaints and indicates that the 
Appellant would be referred for an orthopedic consultation.  
In June 1987 the Appellant experienced knee pain while 
running during physical training.  He was referred to the 
medical clinic for evaluation, then sent back to duty.

In a February 2004 statement, the appellant related that he 
had been the "pack horse" for his unit during two-week 
drills.  He stated that he had received no medical treatment 
outside the service.  

On VA examination in October 2006, the appellant's history 
was reviewed.  The appellant reported that he had knee pain 
during service following running and marching.  He noted that 
he did well following discharge, but had experienced pain in 
both knees for the previous two or three years.  He indicated 
that he had never seen a doctor and that he took no 
medication.  Following physical examination, the diagnosis 
was strain of both knees when in military service.  The 
examiner opined that it was less likely as not, less than a 
50/50 probability that the appellant's current condition was 
caused by his one-time muscle strain of the legs and knees.  
He noted that the appellant was never followed for the 
reported bilateral knee pain after release from service.  He 
also noted that there was no history of additional injury or 
surgery, and that X-ray was unremarkable for any arthritic 
changes.  

Upon careful consideration of the record, the Board has 
determined that service connection is not warranted for a 
bilateral knee disability.  In this regard, the Board 
observes that there is no objective evidence showing such 
disability in service or in the years directly following 
discharge.  Although the service treatment records indicate 
that the appellant had complaints referable to his knees, 
there is no indication of a resulting chronic disability.  
Rather, the VA examiner opined that it was less likely than 
not that the currently claimed condition was caused by the 
incident in service.  He also noted that the appellant had 
denied treatment following service and that there were no 
arthritic changes.  This examiner reviewed the claims file, 
including the service medical records, and discussed the 
relevant findings and the underlying rationale for his 
conclusions.  There is no indication that the examiner was 
not fully aware of the appellant's medical history or that he 
misstated any relevant fact.  Therefore, the Board finds the 
report of this examination to have significant probative 
value.

The Board has considered whether the appellant's self-
reported continuity of symptomatology of the claimed knee 
disability dating to service is sufficient to warrant service 
connection.  In this regard, the appellant is competent to 
report his symptoms and when they occur, and to this extent, 
his reports are of some probative value.  See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002).  However, it must 
also be considered that the appellant is recalling a reported 
onset of symptomatology many years ago.  Furthermore, the 
Court has held that, even where a Veteran asserted continuity 
of symptomatology since service, he is not necessarily 
competent to establish a relationship between the reported 
continuous symptomatology and the current claimed condition.  
See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495- 98 (1997).  In this case, a competent 
VA examiner considered the appellant's lay reports, but also 
considered the lack of documented diagnosis in the years 
thereafter, the nature of his current complaints, and the 
results of physical examination and x-rays, and the VA 
examiner ultimately concluded that the current problems are 
not related to service.  The Board finds that this opinion by 
a competent health care specialist is the most probative 
evidence of record as to a relationship between the claimed 
disability and service, and that it outweighs the appellant's 
lay assertions of continuity of symptomatology since service.

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection.  Consequently, the doctrine of reasonable doubt 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


